I concur in the judgment, and also in the opinion of Mr. Justice Lorigan except those portions thereof relating to the claim of appellant under section 1493 of the Code of Civil Procedure. As to these portions of the opinion, I concur in the views expressed by Presiding Justice Conrey of the appellate court when this case was in that court, that the affidavits accompanying the claim of appellant against the estate of the deceased were not such as to require the judge in probate to permit the presentation of the claim after the expiration of the period fixed by law for the presentation of claims, and also in what he says as follows:
"Under section 1493 of the Code of Civil Procedure, a claim should not be presented after the expiration of the time otherwise fixed by statute, unless the fact that the claimant had no notice by reason of being out of the state `is made to appear
by the affidavit of the claimant to the satisfaction of the court or a judge thereof.' The mere declaration of the officers of a nonresident corporation that the corporation has been organized and exists by virtue of the laws of another state or territory, where it has its office and principal place of business, is not alone sufficient to exempt it from the ordinary rule applying to the published notice to creditors. Notwithstanding the foreign creation and foreign residence of the corporation, it may be that it is transacting business in California and has in this state the offices, officers and agents sufficient to cause it to be bound by an ordinary notice to creditors. The further declaration by those officers in their affidavits that the corporation had no notice or knowledge of the publication of notice to creditors, and that by reason of the fact of the corporation's absence from the state and residence in Arizona, it had no knowledge or notice of the publication of notice to file claims against the estate, amounts to nothing more as a statement of facts than a statement that *Page 48 
the corporation and its officers did not actually know that such notice had been published. All the rest of the statement is mere assertion that by reason of its nonresidence, etc., the corporation was without notice. This is a mere conclusion that the corporation was without notice; a conclusion not warranted in law, if in fact the corporation was transacting business in this state and had officers here capable of receiving service of process upon the corporation."
It follows that the judge in probate might reasonably hold that the matters stated in section 1493 of the Code of Civil Procedure, were not shown to "his satisfaction" by the affidavits, and refuse to allow the claim to be presented after the expiration of the period fixed by the statute. This being so, it is unnecessary to express any opinion on the questions whether the refusal of the judge to allow a claim to be presented after the time limited may be reviewed on appeal, or whether such refusal may properly be regarded as a rejection of the claim.
Sloss, J., concurred.
Rehearing denied.